Exhibit 10.2

AMENDMENT NO. 2
TO
CHIEF EXECUTIVE OFFICER STOCKHOLDERS AGREEMENT
January 26, 2007

WHEREAS, Samsonite Corporation (the “Company”) has previously entered into the
Chief Executive Officer Stockholders Agreement (as amended, the “Agreement”),
dated as of March 2, 2004, and amended as of March 17, 2005, by and among the
Company, ACOF Management, L.P., Bain Capital (Europe) LLC, Ontario Teachers’
Pension Plan Board, Marcello Bottoli, Stonebridge Development Limited and The
Bottoli Trust (capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Agreement);

WHEREAS, the parties to the Agreement desire to make certain amendments to the
Agreement as further set forth herein;

NOW, THEREFORE, the Agreement is hereby amended as follows:

1.                                         Section 5(a) of the Agreement is
amended in its entirety to read as follows:


5.                                       PUT OPTION.


(A)                                  ELECTION.  IN THE EVENT THAT THE CEO IS NO
LONGER EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AND HE WAS A GOOD
LEAVER, THE CEO PURCHASE VEHICLE AND/OR ITS PERMITTED TRANSFEREES MAY ELECT
DURING THE PERIOD BEGINNING ON THE THIRD ANNIVERSARY OF THE CEO’S TERMINATION
DATE AND ENDING 30 DAYS LATER TO GIVE NOTICE TO THE COMPANY (A “PUT NOTICE”),
SUBJECT TO THE LIMITATIONS, OF ITS ELECTION TO SELL TO THE COMPANY (AND, SUBJECT
TO THE LIMITATIONS, THE COMPANY SHALL BE REQUIRED TO PURCHASE) ALL OF THE CEO
PURCHASE VEHICLE’S AND ITS PERMITTED TRANSFEREE’S (I) NEW PREFERRED SHARES HELD
AS OF THE DATE OF THE PUT NOTICE THAT THE CEO PURCHASE VEHICLE ORIGINALLY
ACQUIRED FROM THE COMPANY OR ITS DESIGNEE AND (II) SHARES OF COMMON STOCK ISSUED
UPON CONVERSION OF NEW PREFERRED SHARES ORIGINALLY ACQUIRED BY THE CEO PURCHASE
VEHICLE FROM THE COMPANY OR ITS DESIGNEE (SUCH SHARES, COLLECTIVELY, THE “PUT
SHARES”) PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 5 (THE
“PUT OPTION”).  UPON RECEIPT OF A PUT NOTICE, UNLESS THE LIMITATIONS SHALL
APPLY, THE COMPANY SHALL WITHIN 120 DAYS PURCHASE THE PUT SHARES DIRECTLY, OR
DESIGNATE ONE OR MORE THIRD PARTIES AS ITS PERMITTED ASSIGNEE TO PURCHASE SUCH
PUT SHARES, FROM THE CEO PURCHASE VEHICLE AND ITS PERMITTED TRANSFEREES.  THE
PURCHASE PRICE FOR SUCH PUT SHARES SHALL BE THE FAIR MARKET VALUE OF SUCH PUT
SHARES AT THE DATE OF DELIVERY OF THE PUT NOTICE TO THE COMPANY.

2.                                       The definition of “Approved IPO” is
amended in its entirety to read as follows:

“Approved IPO” means the first firm commitment underwritten public offering
pursuant to a Registration Statement that became effective after the date hereof

1


--------------------------------------------------------------------------------


covering a U.S. or non-U.S. offer and sale of Common Stock for the account of
the Company to the public, (A) the public offering price of which is not less
than (i)225% of the then-applicable Conversion Price (as such term is defined in
the Certificate of Designation of the Powers, Preferences and Relative,
Participating, Optional and Other Special Rights of the New Preferred Shares) of
the New Preferred Shares or (ii) in the case that no New Preferred Shares are
issued and outstanding at the time of the Approved IPO, $0.945, (B) will result
in net proceeds to the Company and/or its stockholders of not less than
$100 million and (C) would result in (1) a sale of not less than 17.5% of the
shares of Common Stock (determined on an as-converted basis) then outstanding or
(2) an issuance of newly issued shares of Common Stock that, together with the
sales of Common Stock by the New Investors in such public offering, would result
in the New Investors’ aggregate beneficial ownership, as a group, of the total
issued and outstanding shares of Common Stock (on an as-converted basis) being
reduced by not less than 17.5%.

Except as modified herein, the Agreement shall remain in full force and effect. 
This Amendment No. 2 to the Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the authorized representatives of the undersigned entities
set forth below, and the individual set forth below, have set their respective
hands as of the date first set forth hereinabove.

SAMSONITE CORPORATION 

 

ACOF MANAGEMENT L.P.

 

 

 

 

 

 

/s/ John B. Livingston

 

 

/s/ Antony P. Ressler

 

Name: John B. Livingston

 

Name: Antony P. Ressler

Title:Assistant Secretary

 

Title:

 

 

 

 

 

 

BAIN CAPITAL (EUROPE) LLC

 

ONTARIO TEACHERS’ PENSION PLAN BOARD

 

 

 

/s/ Ferdinando Grimaldi

 

 

/s/ Lee Sienna

 

Name: Ferdinando Grimaldi

 

Name: Lee Sienna

Title:

 

Title: VP

 

 

 

 

 

 

NORTHERN TRUST FIDUCIARY
SERVICES (GUERNSEY) LIMITED as
Trustee of the Carry Trust  

 

STONEBRIDGE DEVELOPMENT
LIMITED  

 

 

 

/s/ Sue Guilliard

/s/ Stuart Bray

 

 

/s/ Giampiero Reverberi

/s/ Igor Pathchaider

 

Name: Sue GuillardStuart Bray

 

Name:Giampiero Reverberi Igor Pathchaider

Title: Authorized Signatories

 

Title:

 

 

 

 

 

 

/s/ Marcello Bottoli

 

 

 

Marcello Bottoli

 

 

 

2


--------------------------------------------------------------------------------